Title: From John Adams to John Adams Smith, 1 February 1813
From: Adams, John
To: Smith, John Adams



My Dear Grandson,
Quincy February 1st. 1813

I have received your letter of January and read it over and over again with pleasure, because I think I discern in it, the marks of a good heart and of a mind awake; I should fill a volume, if I should attempt to commit to paper all the new recollections and reflections which your letter has excited in my mind.
Your Fathers Election if his health is preserved will be an event of importance. No man was ever placed in a more delicate situation. I see nothing to disapprove in his conduct upon this occasion and hope I shall not; but must wait to see the future.
John! you are to live among “men of the world!” you must do as well as you can; preserve your integrity, and your independence, without ostentation. Whom do you attack? Hamilton, Gallatin, Callender, Andrew Brown, Peter Markoe, Carpenter, Cobbete, Duane, Binns Cheetham, Henry, and fifty others. Both Parties are liable to your reproaches; which however are very just.
As to your Fathers offer of his services; I will give an anecdote of a similar offer to the administration preceding Mr Jeffersons. When our Quasi war with France commenced, I received a letter from General Peter Muhlenburg then and many years before a representative in Congress from the State of Pensylvania; offering his services in the Army then about to be raised and officered; and expressly stating that he would make no Conditions relative to rank. I was pleased with the frankness and candour of this overture and very desirous of embracing it: but I had a master in the Senate to consult and what was still worse, a blind popularity had imposed upon me, three other masters in Washington, Hamilton and Pinckney. Washington after dining with me one day spent some hours with me alone. I proposed to him General Muhlenburg for a Brigadier General in the new army. Washington said “Muhlenburg is a good officer,” and I doubt not but he would have readily consented to his appointment: but he had a master to consult, and that master was Hamilton. Muhlenburg was neglected addressed the Electors in Pensylvania in the German language, and turned half the votes of that state, in the Election of 1800.
Burr was proposed and neglected in the same manner and in consequence was turned all the votes of the State of New York. Burrs case may merit a more detailed history another day.
We have nothing to do but in Speculation “with the principles of the British Constitution” any more than with Athens, Rome, or France, “We certainly ought to refuse her seamen to her and to protect them” when they are voluntarily under our Flag, mercantile or military. We ought to rid ourselves of “foreign influence”, but we never did and never shall; for no nation ancient or modern, ever did or could.
Whether the annexation of Canada and Nova Scotia would result in a seperation of the union; is a question beyond my comprehension to determine. We need not look to those provinces for causes of division. There is individual and state Ambition, Avarice and jealousy enough at work, with or without Canada to produce that direful Catastrophe infinitely too soon. But I am clear that this is not the time to speak, write, or even think of disunion division or separation amicably or forcibly.
Whether we “possess Canada” or not: we must possess the Lakes. Think of that and its consequences armed Ships. We have no need of any alliance, But if we had I should rather be in alliance with France than England, Be not terrified with the bugbear Napoleon! be not fascinated with the syren Britain. You see I differ from you in some opinions. To give you my reasons at large would swell this letter too much for my fingers and your patience. If you wish an explanation of any points I will attempt it. Being my dear Child affectionately yours
John Adams